      Case 3:19-cv-01859-CAB-WVG Document 96 Filed 07/22/20 PageID.2914 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                            SOUTHERN  DISTRICT
                                              __________ District OF CALIFORNIA
                                                                  of __________


JAVO BEVERAGE CO., INC.                                       )
                             Plaintiff                        )
                                v.                            )      Case No.
CALIFORNIA EXTRACTION VENTURES, INC.                          )
AND STEPHEN COREY
                            Defendant                         )

                                               APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          STEPHEN COREY                                                                                               .


Date:     July 22, 2020                                                /s/ Jeffrey M. Blank
                                                                                         Attorney’s signature

                                                                      Jeffrey M. Blank, Cal. Bar No. 217522
                                                                                    Printed name and bar number

                                                                      Garcia Rainey Blank & Bowerbank LLP
                                                                      695 Town Center Drive, Suite 700
                                                                      Costa Mesa, CA 92626-1925
                                                                                                 Address

                                                                      jblank@garciarainey.com
                                                                                              E-mail address

                                                                       (714) 382-7003
                                                                                          Telephone number

                                                                      (714) 784-0031
                                                                                               FAX number
